Citation Nr: 0522300	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  00-17 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for arteriosclerotic heart disease with hypertension 
(ASHD).

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active service from October 1974 to September 
1978 and from January 1980 to August 1994. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In August 2002, the Board undertook additional development on 
its own pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
practice was invalidated in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), and in October 2003, the Board remanded the case to 
the RO for the additional development.  The case was recently 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  ASHD is manifested by workload of at least 10 METs, an 
estimated ejection fraction of 60 percent, and no symptoms 
suggestive of congestive heart failure.

2.  The manifestations of degenerative arthritis of the 
lumbosacral spine, persistent painful and limited range of 
motion, position-related restriction in the workplace in 
twisting and in lifting, combine to produce moderate 
impairment.


CONCLUSIONS OF LAW

1.  The criteria of a disability rating in excess of 30 
percent for ASHD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7005 
(2004). 

2.  The criteria of a disability rating of 20 percent for 
degenerative arthritis of the lumbosacral spine have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5003, 5292, 5295, in effect prior to 
and as amended at Diagnostic Codes 5235 to 5242, effective 
September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
for increase for his ASHD and degenerative arthritis of the 
lumbosacral spine.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The May 2000 rating decision, July 2000 and November 2000 
statements of the case, and the June 2001 and April 2005 
supplemental statements of the case apprised the veteran of 
the information and evidence needed to substantiate his 
claims, the laws applicable in adjudicating the appeal, and 
the reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific evidence that was considered 
when the determinations were made.  In addition, in a March 
2004 letter, the veteran was informed of the provisions of 
the VCAA and was advised to identify any evidence in support 
of his claims that had not been obtained.  The Board issued 
additional duty to assist correspondence in December 2002 
that further emphasized relevant evidence.

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to service 
connection and a rating increase for the disability at issue.  
The March 2004 letter specifically informed him that VA would 
obtain pertinent federal records.  He was informed that VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication and as a result the 
timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  However 
that decision did not prevent the Board from finding that the 
timing defect was nothing more than harmless error and as 
such not prejudicial to the claimant.  As explained below the 
Board concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the March 2004 
letter had a specific reference on page 2 that invited him to 
submit any evidence he possessed that pertained to his claim, 
which is essentially a statement of the fourth content 
element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly is 
harmless error.  Moreover, the veteran did not respond to the 
March 2004 letter in the year that elapsed before the RO 
reviewed the matter again and issued the supplemental 
statement of the case in April 2005.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) noting the factors of 
essential fairness of the adjudication and whether the 
claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
his ASHD and degenerative arthritis of the lumbosacral spine.  
Thus the Board finds the development is adequate when read in 
its entirety and that it satisfied the directive in the 
remand order and the obligations established in the VCAA.  
Although the representative in July 2005 seems to argue that 
the veteran was not informed of the specific evidence that 
would support his claim, the development correspondence, 
including the March 2004 VCAA letter, taken together clearly 
explained the specific evidence that would support the claims 
for increase. 

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  Relevant VA clinical records are 
included in the file and VA examiners reviewed the record.  
VA's duty to assist the veteran in the development of the 
claim has been satisfied and the Board will turn to a 
discussion of the issues on the merits. 

Analysis

ASHD

38 C.F.R. § 4.104 (2003), Diagnostic Code 7005, pertaining to 
arteriosclerotic heart disease (Coronary artery disease), 
provides that: An evaluation of 100 percent is warranted for 
arteriosclerotic heart disease with documented coronary 
artery disease resulting in: Chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

An evaluation of 60 percent is warranted for arteriosclerotic 
heart disease with more than one episode of acute congestive 
heart failure in the past year, or; when workload of greater 
than 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  

An evaluation of 30 percent is warranted for arteriosclerotic 
heart disease when workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  

An evaluation of 10 percent is warranted for arteriosclerotic 
heart disease when workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute. When the level of METs is required 
for evaluation, and a laboratory determination by exercise 
testing cannot be done for medical reasons, an estimation by 
the examiner of the METs level may be used. 38 C.F.R. § 
4.104, note 2.

Regarding ASHD, the VA examiner in February 2000 noted the 
veteran denied chest pain, that he had no further treatment 
for his heart and was able to climb stairs and walk about 
one-half mile.  He appeared in no acute distress, his heart 
had a regular sinus rhythm and no murmurs.  The examiner 
interpreted the electrocardiogram as normal.  

In July 2003 the VA examiner reported the veteran remained 
relatively asymptomatic from a cardiac standpoint.  The 
examination produced objective evidence of ejection fraction 
estimated at 60 percent, and 13 METs exercise tolerance was 
reported from a year-earlier test, which the examiner 
characterized as excellent exercise tolerance.  The examiner 
stated the electrocardiogram showed a normal sinus rhythm and 
that an inferior infarct could not be excluded based on 
current findings that were also shown on a 1994 study.  
Regarding the echocardiogram, the examiner reported mild left 
ventricular hypertrophy and normal function.  The examiner 
commented that it was possible the veteran had a remote past 
nontransmural infarct in light of the electrocardiogram and 
mild perfusion defect on the stress study.  The examiner felt 
no further cardiac work-up was warranted and that there was 
no cardiovascular impediment to the veteran's employability 
identified at this time.  It was noted in an October 2003 
report of a functional capacity evaluation that the veteran 
achieved a MET level of 10.0 on a treadmill evaluation.  The 
examination portion of this evaluation in September 2003 
reported a regular heart rate and rhythm, and a VA neurology 
examiner in August 2003 made the same finding.

When this evidence is viewed liberally in the context of the 
current rating scheme, it is clear that the evidence 
preponderates against an increased rating.  For example, from 
the standpoint of exercise (METS) capacity, the more 
favorable value of 10 METS reported in 2003, albeit 
appreciably less than the 13 METS achieved in 2002, remains 
well within the exercise tolerance contemplated in the 30 
percent evaluation.  Furthermore, the ejection fraction was 
estimated at 60 percent, which is comfortably within the 
range reflected in the 30 percent evaluation.  Moreover, it 
was reported on the recent examination, that veteran did not 
describe signs of congestive heart failure and that he was 
able to engage in exertional tasks with minimal symptoms.  In 
summary, the objective evaluation data, electrocardiogram, X-
ray and exercise tolerance, show the relevant rating elements 
are clearly in line with the 30 percent evaluation.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for ASHD at this time.  38 C.F.R. § 4.7.  The 
Board notes in passing that the RO initially rated 
hypertension as a component of the veteran's ASHD, although 
the former rating scheme did not include hypertension as an 
element in evaluating ASHD.  In any event, under the current 
rating scheme, which is applicable to this appeal, 
hypertension is clearly not contemplated as an element in 
rating ASHD or relevant to this decision, and the Board's 
comments are not intended to infer or suggest any specific 
rating is warranted for hypertension at this time.  

Lumbosacral Spine

As the veteran filed the claim for increase on which this 
appeal is based prior to September 26, 2003, his claim 
requires a review of both versions of the rating criteria.  
Where, as here, the amended regulations expressly provide for 
an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 5110(g) (West 2002).  
DeSousa v Gober, 10 Vet. App. 461, 467 (1997).  See also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  
Neither version appears more favorable to the veteran based 
on a facial comparison.

The record shows that the RO rating decision in May 2000 
increased the rating for the lumbosacral spine to 10 percent 
under Diagnostic Codes 5003-5295.  At that time, the rating 
scheme for lumbosacral strain, a noncompensable rating was 
assignable for slight subjective symptoms only, 10 percent 
for characteristic pain on motion, and a 20 percent rating 
when there was muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in the standing 
position.  A 40 percent rating is assignable for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent evaluation was provided for slight limitation of 
motion of the lumbar spine, 20 percent for moderate 
limitation of motion, and 40 percent for severe limitation of 
motion.  38 C.F.R. § 4.71a; Diagnostic Code 5292.

By regulatory amendment, which became effective from 
September 26, 2003, substantive changes set forth below were 
made to the schedular criteria for evaluating the spine.  See 
Amendment to Part 4, Schedule for Rating Disabilities, 68 
Fed. Reg. 51454-51458 (August 27, 2003).  For diagnostic 
codes 5235 to 5243, unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes): With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:   

100% 	Unfavorable ankylosis of the entire spine;

50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2003).  

Initially, the Board will address the representative's 
argument that the veteran should be rated under the criteria 
for intervertebral disc syndrome.  For reasons explained 
below. the Board concludes that the existing rating scheme is 
appropriate.  Notably, there is no diagnosis of 
intervertebral disc syndrome.  There must be independent 
medical evidence to support the diagnosis of intervertebral 
disc syndrome before it could be substituted for degenerative 
arthritis and the alternative rating scheme for the spine.  
See for example Butts v. Brown 5 Vet. App. 532, 540 (1993) 
citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991)(where RO and the Board had evaluated a claimant's 
condition under the wrong diagnostic code, the court selected 
the correct code and directed Board to evaluate condition 
under that code).  The VA examiner in 2004 found that the 
peripheral nerve identification needed for intervertebral 
disc syndrome was not applicable, which is a clear indication 
that this in not the applicable scheme for the veteran's 
disability.  Moreover, a VA neurology examiner in 2003 
supported this conclusion by reporting there was no need for 
neurological follow-up since the clinical evaluation and 
work-up were negative and there was no neurological process 
identified.  The characterization of the service-connected 
disability of the spine is potentially significant.  Shifting 
diagnostic codes may appear harmless but may create confusion 
as to the criteria employed in a disability evaluation and 
the extent of the service-connected pathology.  See, for 
example, Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
See also 38 C.F.R. §§ 4.2, 4.21.  

Regarding the lumbar spine, when the veteran filed his claim 
for increase in January 2000, he stated that he was currently 
not seeing a physician.  The February 2000 VA examination 
showed he complained of daily pain that was worsening and 
radiated into the lumbosacral spine area.  The discomfort was 
in the right leg several times a week with prolonged sitting 
or standing or heavy work.  This and subsequent examinations 
noted that he remained employed for the postal service and 
that he could do all activities of daily living.  

The examiner reported that the veteran ambulated normally, 
and that there was tenderness over the right spinous process 
muscles.  The range of motion was flexion 90 degrees, 
extension 0 degrees, lateral bending and rotation were each 
accomplished to 30 degrees bilaterally.  There was no 
numbness or other neurological signs of the leg.  The X-ray 
showed mild degenerative changes in L5 and S1.  The diagnosis 
was degenerative arthritis of the lumbosacral spine.  The 
examiner summarized that the arthritis was expected to be 
slowly progressive and noted the veteran had some right leg 
discomfort, was ambulatory and employed at the post office 
and experienced discomfort daily.   

The April 2000 radiology report did not show frank evidence 
of disc herniation, but apparent narrowing of the left L5-S1 
neural canal.  However, the report clinical history noted 
persistent low back pain that radiated toward the right leg, 
and numbness of the great toe.  It is noteworthy that the 
evaluation was completed soon after the veteran filed his 
claim for increase and the history tends to show more 
appreciable and persistent manifestations of lumbosacral 
spine pain than reflected on the recent VA examination. 

As noted previously a VA neurology examiner in August 2003 
found no acute neurological process warranting follow-up, 
although the report noted the veteran's complaint of back 
pain being exacerbated by twisting and turning movements at 
work.  The impression was history of chronic back pain with 
exacerbation.  

The occupational medicine examination completed at a private 
hospital in September 2003 noted the constancy of the 
veteran's back pain over the recent years and that the 
repetitive twisting and bending in his postal service work 
aggravated his manifestations.  It was reported that his 
treating VA physician recommended limiting bending and 
twisting at work.  The examiner described the range of motion 
as "satisfactory" and reported the veteran did other 
maneuvers without much difficulty or diminution of strength.  
The summary of the companion functional capacity evaluation 
is highly probative, as the veteran's effort was deemed 
reliable.  In summary, it was recommended that lifting be 
restricted to 35 pounds on an occasional basis and 17 pounds 
on a frequent or constant basis.  He should avoid twisting of 
the spine as this could aggravate his symptomatology.  He was 
considered capable of work at a medium light physical demand 
level for activities above and below the waist.

On a VA examination early in 2004, the veteran related that 
he had increasing, radiating lower back pain and that he had 
been accommodated at work regarding the previously 
recommended restrictions.  The examiner noted the veteran had 
a normal gait and that he wore a back brace when driving.  
The reported range on motion was slightly reduced from the 
regulatory norm but there was no spasm with extreme forward 
bending.  The neurological examination was essentially normal 
and as noted previously no peripheral nerve was affected.  
The diagnoses were degenerative disc and joint disease of the 
lumbar spine.  The examiner did note from the veteran's 
description that the lumbar spine would momentarily lock at 
20 degrees of flexion during a flare-up and caused increased 
pain until it released.  The examiner noted the veteran's 
range of motion was limited an additional 10 percent by pain 
and stiffness and during flare-ups by an additional 90 
percent.  

The Board notes initially that the veteran does not meet the 
criteria for a 40 percent evaluation under either version of 
the rating scheme for the spine.  Overall, the range of 
motion is not substantially reduced on an ongoing basis when 
all planes are considered.  Although forward flexion is 
appreciably reduced during flare-ups, the generally reported 
range of motion, even with an additional 10 percent reduction 
for pain and stiffness, does not more nearly approximate the 
level contemplated in the current rating scheme.  Moreover, 
the VA examiner in 2004 clearly noted the veteran did not 
demonstrate almost all criteria for a 40 percent evaluation 
of lumbosacral strain under former version of the rating 
scheme.

However, the Board believes that the veteran clearly 
demonstrates a more appreciable disability than contemplated 
in the 10 percent evaluation when the limitations in the 
workplace in bending, lifting and twisting are considered 
along with the significant limitation of flexion during 
flare-ups and the diminished overall range of motion on 
account of stiffness and pain.  The Board finds that he more 
nearly approximates a 20 percent evaluation when due 
consideration is given to the level of functional impairment 
from painful and limited motion.  The veteran has been found 
to be credible in his presentation to examiners and he should 
not be under evaluated on account of a good work record.  The 
benefit of the doubt rule is applicable here as the evidence 
clearly does not preponderate against the claim, and viewed 
liberally it warrants the next higher evaluation.  38 C.F.R. 
§ 4.7. 


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for ASHD is denied.

Entitlement to a disability evaluation of 20 percent for 
degenerative arthritis of the lumbosacral spine is granted, 
subject to the regulations governing the payment of monetary 
awards.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


